Citation Nr: 1548149	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  06-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) from September 6, 2006 to April 19, 2009 and since October 1, 2009. 

2.  Entitlement to an effective date earlier than October 1, 2009 for the grant of a total rating based upon individual unemployability due to service connected disabilities. 

3.  Entitlement to an effective date earlier than October 1, 2009 for basic eligibility to Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  The Board referred the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the RO for initial adjudication.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 Order, the Court vacated the Board's November 2010 referral of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the RO for initial adjudication, and remanded the matter to the Board for development consistent with a Joint Motion for Remand.  In a July 2011 rating decision, the RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective October 1, 2009.  This case was remanded by the Board in April 2012 for further development.  

The Board recognizes that the Veteran's representative attempts to raise the issue of entitlement to service connection for drug and alcohol abuse claimed as secondary to PTSD in a statement dated in December 2014.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDINGS OF FACT

1.  At all pertinent times PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to October 1, 2009, the appellant's service connected disabilities alone did not render him unable to obtain and retain substantially gainful employment.
 
3.  Prior to October 1, 2009, the Veteran was not permanently and totally disabled due to a service connected disability and did not meet the criteria for Dependents' Educational Assistance benefits.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).  

2.  The criteria for the assignment of an effective date prior to October 1, 2009, for the award of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

3.  The criteria for entitlement to Dependents' Educational Assistance benefits were not met prior to October 1, 2009.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2006, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The Veteran appeals the denial of entitlement to an initial rating higher than 50 percent for PTSD.  The evidence shows that the Veteran was granted a temporary total evaluation for his PTSD from April 20, 2009 to September 30, 2009, after which the scheduler 50 percent evaluation resumed.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.
 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence of record to include VA examinations, VA outpatient treatment notes of record and lay statements, the Board finds that entitlement to a rating higher than 50 percent disabling for the service connected PTSD is not warranted as a disability picture contemplated by a 70 percent rating or higher under Diagnostic Code 9411 has not been demonstrated.  To that end, a February 2007 VA examination noted an addiction to heroin and cocaine for which the appellant is not service connected.  Mental status examination disclosed that the Veteran was mildly dishelved.  Although he was unable to provide many details about his PTSD other than memory loss, the VA examiner noted that treatment records noted startle response, an anger problem, poor memory, and a long history of alcohol and cocaine abuse including incarceration possibly related to his drug abuse problems.  The Veteran reported that he last worked in March 2006 as an oven repairman.  It was noted that he stopped working because of his heroin and cocaine addiction.  Examination disclosed normal orientation, judgment, thought process and thought content.  He was shown to have average intelligence and at most mildly decreased attention and concentration.  He denied suicidal ideations, homicidal ideations, hallucinations and delusions.  The diagnoses were severe alcohol, heroin, and cocaine dependence, and chronic posttraumatic stress disorder.  A global assessment of functioning score of 48 was assigned.  The examiner opined that the appellant was not able to manage his VA benefits due to his alcohol, cocaine and heroin abuse,  His primary disability was judged to be his chronic drug and alcohol abuse.   The appellant was noted to have lost his most recent job due to substance abuse.

During a December 2009 VA examination, the Veteran worsening symptoms.  He described having intrusive recollections of events, avoidance of the stimuli associated with trauma, an exaggerated startle response, social isolation, depressed mood, and problems with concentration and attention.  The VA examiner noted that he experienced social isolation and interpersonal difficulties, and that he had problems maintaining pace and concentrating.  Examination revealed no impairment of thought process or communication, his behavior was adequate and personal hygiene well kept.  Suicidal ideation, obsessions, homicidal ideation, hallucinations and delusions were absent.  Although cognitive functions were moderately impaired in the area of concentration and attention, he was oriented and there were no deficiencies of cognition or memory.  Insight and judgment were also adequate.  

It was opined that the Veteran was unemployed as a result of posttraumatic stress disorder symptomatology combined with chronic physical conditions.  His PTSD symptoms were noted to affect employment mostly in his capacity to relate to others and maintain concentration and attention.  From the employability viewpoint, the VA examiner found that the Veteran was not fit for returning to a gainful activity on a sustained basis.  

The VA examinations and outpatient treatment records generally describe the Veteran as alert, cooperative and oriented.  His judgment and insight is generally intact and his grooming and hygiene appropriate.  Despite moderately impaired concentration and attention, there are no deficiencies of cognition and at most mild memory loss is shown by the record.  The VA examinations also disclosed no evidence of a thought disorder, hallucinations, delusions, and/or suicidal or homicidal ideation.  Although an April 2009 outpatient treatment record noted that the Veteran reported suicidal thoughts in March 2009, it was also noted that it was without intent or plan.  At VA examinations and treatment sessions prior to April 2009 and thereafter, he continued to deny suicidal ideations.  

Although he reports relationship issues, outpatient treatment records show that the Veteran has a fiancé.  He reported having a distant relationship with his children but that his mother was supportive.  The above demonstrates that he can maintain some relationships.  It is also noted that the Veteran reported during his May 2008 Social Security Administration claim that he attended church, the movies and sporting events often.  

The above findings, to include the lay statements of record, outpatient treatment records and VA examinations, preponderate against entitlement to more than a 50 percent rating.  While the Veteran is shown to have occupational and social impairment due to his PTSD, during this period of time the symptoms required for a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships were not shown.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), for the period considered in this appeal the Veteran's global assessment of functioning scores ranged from 47 to 65 which is indicative of moderate to serious symptoms.  In the view of the Board, the global assessment of functioning scores is consistent with symptoms due to PTSD and the assignment of no more than a 50 percent rating.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms.  The medical and lay evidence as well as the global assessment of functioning score, however, establish that there is not more than occupational and social impairment with reduced reliability and productivity.  The manifestations of posttraumatic stress disorder preponderate against evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To the extent that the Veteran reports intrusive recollections of events, avoidance, exaggerated startle response, social isolation, depressed mood, irritability, memory loss, problems with concentration and attention, and occupational impairment, the findings and contentions discussed above do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board recognizes that the Veteran's representative argues that the February 2007 VA examiner's report/opinion lacks probative value as he inaccurately assessed the onset of the Veteran's drug and alcohol abuse.  The February 2007 VA examiner specifically stated that "apparently, alcohol and heroin abuse go back to the age of 14 prior to his service in the military."  The VA examiner indicated that such information was obtained based on a review of the record.  Lay statements from the Veteran and sister have been submitted to rebut the history noted during the February 2007 examination.  According to the Veteran and his sister, his drug and alcohol abuse did not exist prior to service.  

Notably in an April 2006 outpatient treatment visit a history of alcohol and heroin abuse dating back to age 14 was recorded.  As this history is in the Veteran's medical record, the February 2007 VA examiner recited an accurate medical history and committed no error.   Although the Veteran has since submitted lay statements asserting that his alcohol and drug abuse did not start until service, his current recollections and statements made in connection with a claim for VA compensation benefits are less probative than the statements rendered for examination purposes.  Such histories reported by the Veteran for treatment and evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  For the reasons stated, the Board finds no reason to discount the medical findings of the February 2007 VA examination.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  
 
The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including social and occupational impairment, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Effective date

The Veteran appeals the denial of an effective date prior to October 1, 2009, for the award of a total disability rating based on individual unemployability.  Based on the evidence of record, the Board finds that an effective date of October 1, 2009 for the award of total disability evaluation based on individual unemployability due to service connected disorders is the earliest possible effective date assignable in this case. 

Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  

The evidence shows that the Veteran is service connected for adenocarcinoma of the prostate (prostate cancer), evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; and for erectile dysfunction evaluated as noncompensable.  His combined evaluation is 80 percent.  He was awarded a grant of a total rating based upon individual unemployability due to service connected disabilities from October 1, 2009.  The Veteran claims an effective date earlier than October 1, 2009 for the grant of total disability evaluation based on individual unemployability due to service connected disorders should be awarded.  

The Veteran met the scheduler requirements for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders as of December 28, 2007, when his service connected prostate cancer was granted an increased evaluation of 60 percent.  As of December 28, 2007, he was also service connected for PTSD rated as 50 percent disabling and erectile dysfunction rated as noncompensable.  His combined evaluation as of December 28, 2007 was 80 percent.  The scheduler requirements for a total disability evaluation based on individual unemployability due to service connected disorders, therefore, were met as of December 28, 2007.  Prior to December 28, 2007, the Veteran did not meet the scheduler requirements for total disability evaluation based on individual unemployability due to service connected disorders.  38 C.F.R. § 4.16.  Accordingly, an effective date earlier than December 28, 2007 on a schedular basis is not warranted.    

Although the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders were met as of December 28, 2007, the evidence preponderates against finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities as of December 28, 2007.  The objective evidence of record also preponderates against finding that his service connected disabilities rendered him unemployable as to warrant extraschedular consideration prior to October 1, 2009.  

In this regard, while the Veteran was unemployed prior to October 1, 2009, the more probative evidence establishes that he was not unemployable due solely to his service connected disabilities.  Rather, the February 2007 VA examiner opined that the Veteran had multiple mental disorders, however, his most primary disorder was his chronic nonservice connected drug and alcohol abuse.  Indeed, he had been able to work until his nonservice connected drug and alcohol abuse caused him to lose his job.  In the absence of the drug and alcohol abuse, the February 2007 examiner opined that the Veteran would have a mild to moderate difficulty with employment functioning based on anxiety related to his PTSD symptoms and remembrances.  

In the March 2008 VA examination, adenocarcinoma of the prostate, status post- radical retropubic prostatectomy in 2001 with complications of incontinence, nocturia, frequency, and impotence were diagnosed.  The VA examiner noted that the Veteran's usual occupation was making ovens and he said he lost his job in 2006/2007.  It was noted that he did not lose his job because of his prostate cancer but that he just lost his job and could not get another one.  

In his May 2008 Social Security claim the Veteran reported that he stopped working in April 2006 because he was laid off.  When asked which illnesses, injuries or conditions prevent his ability to work, he reported knee swelling, joint pain and a limp when walking.  He did not mention PTSD or any complications from his prostate cancer.  At that time, he denied getting fired or being laid off because of problems of getting along with other people.  He reported that he was very attentive and could follow written instruction.  He also stated that he handled stress well and got along with authority figures.  

The Board is mindful that vocational expert, A.H.J, stated in June 2015 that when the Veteran was working in 2006 he had excessive absences, difficulty maintaining production and arguments/outbursts on the job.  She opined that the Veteran was unable to secure and follow substantially gainful employment most likely due to his service connected disabilities and that he has been unable to do since he last worked in 2006.  The Board, however, finds that the medical opinion rendered by the VA examiners are persuasive and assigns them greater probative weight than the opinion of A.H.J. and the lay statements of record.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The opinion of the VA examiners were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  Additionally, the VA examinations were more contemporaneous and the reports are consistent with the record to include the Veteran statements given to Social Security.  Significantly, A.H.J. failed to address the Veteran's non service connected drug and alcohol abuse in her opinion, a disorder which had a significant impact on the appellant's ability to work employability during this time.  

The Veteran is competent to report occupational limitations from his PTSD and limitations caused by his prostate cancer.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Although the Veteran believes that he could not secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to October 1, 2009, the most probative evidence is against the claim.  Simply put, the Veteran's opinion is less probative than that of the skilled VA medical examiners.  The VA examiners opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.  

The Board is mindful that throughout this appeal the appellant has been unemployed and last worked in 2006.  The mere fact that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records preponderate against finding that the Veteran's service connected disabilities precluded him from engaging in substantially gainful employment prior to October 1, 2009.  Rather, the Veteran's PTSD caused at most a mild to moderate difficulty with employment functioning and that his prostate cancer caused some complications with incontinence, nocturia, frequency, and impotence but complications not severe enough to render him unemployable.

As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an effective date earlier than October 1, 2009 for a grant of total disability evaluation based on individual unemployability due to service connected disorders must be denied.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding the Veteran's claim of entitlement to an earlier effective date for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A., Chapter 35, the Board finds that entitlement to an effective date earlier than October 1, 2009 is not warranted.  

Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

The Veteran was awarded eligibility to Dependents' Educational Assistance effective October 1, 2009, based upon the finding that he was permanently unable, as of that date, to secure or follow a substantially gainful occupation, and hence, was entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  Since the effective date for Dependents' Educational Assistance benefits was directly predicated on finding that the Veteran had a permanent and total disability due to service connected disorders rating, October 1, 2009 is the earliest date at which the Veteran could establish eligibility for Chapter 35 benefits.  Accordingly, entitlement to an earlier effective date for Dependents' Educational Assistance benefits is denied.


ORDER

Entitlement to an initial rating higher than 50 percent disabling for PTSD is denied.  

Entitlement to an effective date earlier than October 1, 2009 for the grant of a total rating based upon individual unemployability due to service connected disabilities is denied.  

Entitlement to an effective date earlier than October 1, 2009 for basic eligibility to Dependents' Educational Assistance is denied. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


